PER CURIAM.
We reverse that portion of the trial court’s omnibus order dated February 3, 2003, as it relates to Magaly Blanco (vacating the dismissal of Magaly Blanco’s claims and reinstating them). The trial court is instructed to reinstate that portion of the trial court’s order dated March 27, 2002, dismissing Magaly Blanco’s claims. See Department of Revenue v. Riley, 684 So.2d 905 (Fla. 3d DCA 1996)(a successor judge may not correct errors of law committed by his predecessor and hence he cannot review and reverse on the merits and on the same facts the final orders and decrees of his predecessor); City of Miami Beach v. Chadderton, 306 So.2d 558 (Fla. 3d DCA 1975)(generally a successor judge cannot review, modify, or reverse upon the merits and on the same facts final orders of a predecessor unless there exists some special circumstance such as mistake or fraud perpetrated upon the court).
Reversed and remanded with instructions.